UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

CHARLES T.,

Plaintiff,
Civil Action
Vv. 1:20-cv-00272-MJP

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

 

ORDER

Plaintiff filed an action seeking judicial review of the decision of the Commissioner of
Social Security, which denied his claim for Disability Insurance Benefits pursuant to
42 U.S.C. §§ 405(g), 1383(c)(3). Both parties filed Motions for Judgment on the Pleadings,
and oral argument was held on June 16, 2021.

This Court has reviewed the parties’ competing motions together with their
respective memoranda of law, and the arguments of Elizabeth Haungs, Esq., of the Law
Offices of Kenneth Hiller, PLLC, attorney of record for Plaintiff, and
Jennifer E. Whelan, Esq., Special Assistant United States Attorney for the Western District
of New York, attorney of record for Defendant. Now, upon all pleadings, the

administrative record, the parties’ memoranda of law, and the arguments of the parties,

It is ORDERED and ADJUDGED, for the reasons stated in open Court at the oral
argument of this matter on June 16, 2021, pursuant to 28 U.S.C. § 636(c) and the parties’
consent, and consistent with this Court’s ruling from the bench following that oral

argument, the decision of defendant Commissioner is affirmed; and it is further

ORDERED and ADJUDGED, that Plaintiffs motion for judgment on the pleadings

(Dkt. No. 13) is DENIED; and it is further
ORDERED and ADJUDGED,, that Defendant’s motion for judgment on the

pleadings (Dkt. No. 15) is GRANTED; and it is further

ORDERED and ADJUDGED that Plaintiffs Complaint (Dkt. No. 1) is
DISMISSED and that the transcript of these proceedings shall be filed, and the Court Clerk

shall issue Judgement in favor of the Commissioner and close this case.

SO ORDERED

MARK W. PEDERSEN
UNITED STATES MAGISTRATE JUDGE

DATED: July _#, 2021
Rochester, New York
09:
093:

09:

09:

48 AM
48AM

484M

48AM

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CHARLES C. TATE,
Case No. 1:20-CV-00272
(MJP)

)
)
)
Plaintiff, )

}
vs. ) June 16th, 2021
)
COMMISSIONER OF SOCIAL SECURITY)
)
)

Defendant.

TRANSCRIPT OF JUDGE'S DECISION
BEFORE THE HONORABLE MARK W. PEDERSON
UNITED STATES MAGISTRATE JUDGE

APPEARANCES:

For the Plaintiff: LAW OFFICES OF KENNETH HILLER
BY: ELIZABETH ANN HAUNGS, ESQ.
6000 North Bailey Avenue, Suite 1A
Amherst, NY 14226

For the Defendant: SOCIAL SECURITY ADMINISTRATION
OFFICE OF GENERAL COUNSEL
BY: JENNIFER E. WHELAN, ESQ.
601 E. 12th Street, Room 965
Kansas City, MO 64106

Audio Recorder: JAMES BOCK

Transcriber: MEGAN E. PELKA, RPR

Robert H. Jackson US Courthouse
2 Niagara Square

Buffalo, NY 14202

(716) 364-6449

Proceedings recorded with electronic sound recording,
transcript prepared with computer-aided transcription.

 

 
1G:

10:

10:

16;

LG:

1c:

1¢

iG:

10;

1G:

10:

1G:
10:

10:

10;
10:
10:

10:

18AM

:18AM

18AM

18AM

19AM

19AM

19AM

:19AM

19AM

19AM

:19AM

19AM

19AM

:19AM

19AM

19AM

19AM

:19AM

19AM

19AM

2 0AM

20AM

:20AM

:20AaM

:2GAM

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

TATE v COMMISSIONER -- 06/16/2021 -- DECISION

 

 

THE CLERK: Counsel, welcome back and thank you again
for your thorough preparation. I am ready to issue my
decision.

Title 42, U.S.C. Section 405(g) grants jurisdiction to
district courts to hear claims based on the denial of Social
Security benefits. Section 405(g) provides that the district
court shall have the power to enter upon the pleadings and
transcript of the record, a judgment affirming, modifying or
reversing the decision of the Commissioner of Social Security
with or without remanding the case for a rehearing.

It directs that when considering a claim, the Court must
accept the findings of fact made by the Commissioner provided
that such findings are supported by substantial evidence in
the record. Substantial evidence is defined as more than a
mere scintilla. It means such relevant evidence as a
reasonable mind might accept as adequate to support a
conclusion.

To determine whether substantial evidence supports the
Commissioner's findings, the Court must examine the entire
record including contradictory evidence and evidence from
which conflicting inferences can be drawn. Section 405(g)
limits the scope of the Court's review to two inquiries;
whether the Commissioner's findings were supported by
substantial evidence in the record and whether the

Commissioner's conclusions are based upon an erroneous legal

 

 
10;

10:

20AM

20AM

10:20AM

10:

10:

10:

10;

10;

10:

10;

10:

19;

10:

10:

10:

10:

10:

10:

10:

10:

190:

10;

20AM

20AM

20AM

290AM

20AM

290AM

20AM

21AM

21AM

21AM

21AM

21AM

21AM

21AM

2 1AM

21AM

21AM

21AM

21AM

10:22

10:

lk:

223M

3 7AM

ho

10

11

12

13

14

15

16

17

18

19

20

24

22

23

24

25

TATE v COMMISSIONER -- 06/16/2021 -- DECISION

 

 

standard.

A person is disabled for the purposes of SSI and
disability benefits if he or she is unable to engage in any
substantial gainful activity by reason of any medically-
determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than 12
months.

In assessing whether a claimant is disabled, the ALJ must
employ a five-step sequential analysis as outlined in Berry v.
Schweiker, 675 F.2d 464, 467 (2d Cir. 1982). The claimant
bears the burden of proving his or her case in steps 1 through
4. In step 5, the burden shifts to the Commissioner to show
there is other gainful work in the national economy which the
claimant could perform.

The plaintiff's primary issue here is that the RFC made
a -- the ALJ made a highly-specific RFC based simply on raw
medical evidence in the record. I disagree. The MRI,
although the ALJ did find it relevant, has interpretation on
it from the radiologist and that MRI occurred three months
before Dr. Dave, the consultant examiner, did her examination.

Even if Dr. Dave had been made aware of the MRI, I don't
see how that would have changed anything because her
examination was physical. She made a physical assessment of

his ability to move his neck, for example. Contrast that, for

 

 
1l:

1d

1]

i]

Lj

1]

i]

Li:

i]

1]

1]

11

1]

1]

>37AM

37AM

7:37AM

:37AM

:37AM

>37AM

:37AM

:37AM

37AM

:38AM

:38AM

:38AM

:38AM

:38AM

> 38AM

:38AM

:38AM

:38AM

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

TATE v COMMISSIONER -- 06/16/2021 -- DECISION

 

 

example, with someone appearing with a cough that could be
caused by a cold or bronchitis or lung cancer. In that case,
an image would make a huge difference because if a spot
appears on the lung, it could be considered cancer wherein the
rest of it would be based on symptoms observed by the doctor.

Here, the doctor employed mechanical and physical
examination to determine the range of motion of neck and the
ALJ is typical of the medical evidence is supported of a
decision. Therefor, I do find there is substantial evidence
supporting it and I grant the Commissioner's motion for
judgement on the pleadings and deny the plaintiff's motion an
ask the Commissioner to settle an order with the plaintiff and
attach and reference a transcript of this decision.

I direct the Clerk of the Court to enter judgment for the
Commissioner and close this case. Again, counsel, thank you
very much.

MS. WHELAN: Thank you, Your Honor.

(Proceedings concluded. )

 

 
10

il

12

13

14

15

16

17

18

19

29

21

22

23

24

25

 

 

CERTIFICATE OF TRANSCRIBER

In accordance with 28, U.S.C., 753(b), I certify that

this is a true and correct record of the proceedings held in
the United States District Court for the Western District of
Pederson on June 16th,

New York before Honorable Judge Mark W.

2021.

s/ Megan E. Pelka, RPR

Megan E. Pelka, RPR

Transcriber

 

 
